Citation Nr: 0421449	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired low back disorder claimed as secondary to 
the service-connected shrapnel wounds of the left hip and 
left ankle.

2.  Entitlement to service connection for a chronic acquired 
right kidney disorder.

3.  Entitlement to a separate compensable evaluation for 
multiple service-connected disabilities evaluated as 
noncompensable pursuant to the provisions of 38 C.F.R. 
§ 3.324 (2003).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  The M&ROC denied 
entitlement to a separate compensable evaluation for multiple 
service-connected disabilities evaluated as noncompensable 
pursuant to the provisions of 38 C.F.R. § 3.324.

The case was remanded to the M&ROC by the Board in November 
1999 and again in January 2001 for additional development and 
adjudicative action.  

In July 2002 the M&ROC issued a Supplemental Statement of the 
Case which most recently affirmed the determination 
previously entered with regard to the issue of entitlement to 
a separate compensable rating for multiple service-connected 
disabilities evaluated as noncompensable.

The case is also before the Board on appeal from a March 2002 
rating decision wherein the M&ROC denied entitlement to 
service connection for a chronic acquired kidney disorder and 
which also apparently reopened, and then denied, the issue of 
service connection for a chronic acquired low back disorder 
claimed as secondary to the service-connected shrapnel wounds 
of the left hip and left knee.  

The case has been returned to the Board for further appellate 
review.

The veteran's June 2002 Notice of Disagreement (NOD) with the 
March 2002 M&ROC rating decision also includes a claim of 
service connection for hypertension.  It does not appear that 
the M&ROC has addressed this issue.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the M&ROC for initial 
consideration and any indicated appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

In July 2004, a Deputy Vice Chairman of the Board granted a 
motion of the veteran's representative to advance the appeal 
on the Board's docket due to the veteran's age.  38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).

The issues of entitlement to service connection for a chronic 
acquired kidney disorder and to a separate compensable 
evaluation for multiple service-connected disabilities 
evaluated as noncompensable pursuant to the provisions of 
38 C.F.R. § 3.324 are addressed in the REMAND portion of the 
decision below and are REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The M&ROC denied entitlement to service connection for a 
back disorder, claimed as secondary to service-connected 
shrapnel wounds when it issued an unappealed rating decision 
in July 2000.

2.  Evidence submitted since the July 2000 rating decision is 
relevant and probative to the issue of service connection for 
a low back disability, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  The credible and probative evidence of record establishes 
that the veteran's current low back disorder cannot 
satisfactorily be dissociated from injury incurred in 
service.



CONCLUSION OF LAW

1.  Evidence submitted since the July 2000 rating decision 
wherein the M&ROC denied entitlement to service connection 
for a chronic acquired low back disorder claimed as secondary 
to service-connected shrapnel wounds is new and material, and 
the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5104, 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160(d), 20.302, 
20.1103 (2003).

2.  A chronic acquired low back disorder was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the July 2000 
rating decision wherein the M&ROC denied entitlement to 
service connection for a chronic acquired low back disorder 
is reported in pertinent part below.

The veteran had active service during World War II from 
November 1942 to October 1945.  He was treated on July 12, 
1945 at the 93rd Evacuation Hospital after a Jeep accident.  
He was treated for tender spasm over the left sacro-iliac 
region and for a contusion around the lumbosacral area.  

At his separation examination in October 1945, there were no 
objective findings with regard to musculoskeletal defects.  
However, it was noted that the veteran had suffered a 
shrapnel would to his left hip and ankle.  

The record reflects that the veteran filed a claim for 
compensation at the time of discharge, but the claim was 
evidently lost.  As such, another claim for compensation, to 
include a claim of service connection for a back disorder was 
submitted in June 1947.  The veteran asserted that he injured 
his back from a concussion and then again from a truck 
accident.  

X-ray studies of the lumbosacral spine from August 1947 noted 
defects in the pars interarticularis between L3 and 4 on both 
sides and sacralization of L5.  The veteran was examined by 
VA in August 1947.  He complained of back trouble.  The 
examiner noted extreme tenderness over the lumbosacral joints 
with bilateral, marked muscle spasm over the lumbar muscles.  
The diagnosis was that of sacro-iliac strain, bilateral, 
chronic.  A congenital defect of the lumbar spine was also 
noted.  

In a November 1947 rating decision, the M&ROC denied service 
connection for a low back disorder based on findings that 
bilateral sacro-iliac strain was not service-incurred or 
aggravated and that a congenital defect of the lumbar spine 
was a constitutional or developmental abnormality, and not a 
disability under the law.  The veteran did not appeal that 
determination.

The record also includes an August 1950 private hospital 
report noting a diagnosis of lumbar sacro-iliac strain.  

VA X-ray studies from November 1950 note that joints showed 
complete sacralization of the 5th lumbar vertebra.  There was 
moderate sclerosis involving the apophyseal joints between L3 
and L5 and mild sclerosis of the right sacro-iliac joint.  On 
VA examination in December 1950, chronic atrophic arthritis 
of the lumbosacral spine was one of the listed diagnoses.  

In a February 1951 rating decision, the M&ROC once again 
denied service connection for a low back disorder based on a 
finding that recent examination did not show any residuals of 
trauma which may have been incurred in July 1945.  The 
veteran did not appeal that determination.  

In November 1996 the veteran submitted a claim of service 
connection for shrapnel wounds to the left hip and left 
ankle, and residual arthritis and ambulatory impairment with 
back problems.  

In a March 1997 letter to the veteran the M&ROC noted that 
his claim must be denied because he did not submit new and 
material evidence.  

In April 1997 the veteran disagreed with the M&ROC decision 
and asserted that his back condition was secondary to his 
shrapnel injury in service.  

In a March 1998 rating decision the M&ROC granted service 
connection for shell fragment wound scars, left hip and left 
ankle and assigned an initial noncompensable evaluation.  The 
M&ROC denied reopening the claim of entitlement to service 
connection for a low back disorder.  The veteran disagreed 
with that decision and filed a Notice of Disagreement (NOD) 
in April 1998.

The veteran was afforded a VA examination in April 1999.  He 
complained of pain in his left hip that radiated all the way 
to the left foot.  The examiner noted a diagnosis of shrapnel 
fragment wounds of the left hip and ankle.  The veteran 
complained of pain in the left hip with radiation down to the 
left foot.  The pain seemed to be coming from the lumbosacral 
area.  There was full range of motion of the lumbosacral 
spine on examination.  There was tenderness to deep palpation 
over the left sciatic nerve root which produced identical 
pain that the veteran had.  The diagnosis also included 
sciatica of the left lower extremity.  

In a November 1999 decision, the Board concluded that the 
criteria for a compensable evaluation for the service-
connected shell fragment wound scars of the left hip and left 
ankle had not been met.  In addition, the Board found that 
the veteran had not submitted new and material evidence to 
reopen the claim of service connection for a low back 
disorder.  However, the Board noted that the M&ROC should 
have addressed the issue of secondary service-connection as 
the veteran asserted that he is entitled to service 
connection for a low back disorder as secondary to the 
service-connected shell fragment wound scars of the left hip 
and left ankle.  

As such, the issue of whether the veteran was entitled to a 
separate compensable evaluation pursuant to the criteria of 
38 C.F.R. § 3.324 for multiple, non-compensable service-
connected disabilities was remanded to the M&ROC for further 
development and adjudicative action.  

In July 2000 the M&ROC denied entitlement to service 
connection for a low back disorder claimed as secondary to 
the service-connected shell fragment would scars to the left 
hip and left ankle.  The veteran was provided notice of this 
decision in August 2000.

The veteran submitted a timely NOD with the July 2000 rating 
decision in October 2000.  The M&ROC issued a Statement of 
the Case (SOC) in November 2000.

In January 2001 the Board once again remanded the issue of 
entitlement to a separate compensable evaluation for multiple 
noncompensable service-connected disabilities.  The Board 
noted that the veteran had not yet perfected his appeal as to 
the issue of entitlement to service connection for a low back 
disorder claimed as secondary to the service-connected shell 
fragment wound scars of the left hip and left ankle; however, 
the Board noted that the time period for filing a formal 
appeal had not yet elapsed.  

In addition, the Board noted that the Veterans Claims 
Assistance Act of 2000 (VCAA) had not yet been addressed.  

In June 2001, the M&ROC sent a letter to the veteran 
explaining the VCAA and the VA's duty to assist him with his 
claims.  

Despite the fact that the veteran did not submit a timely 
substantive appeal with regard to the July 2000 rating 
decision, the veteran was afforded a VA examination of the 
spine in October 2001.  

The examiner noted that he had reviewed the veteran claims 
file including the service medical records which showed that 
he had complained of back pain during service and immediately 
following service.  On examination, his back had a slight 
dorsal kyphosis.  His lumbar lordosis was lost and he had 
palpable tenderness in the left paravertebral muscles, in 
both sacroiliac joints and sciatic notch on the left hip.  
There was spasm noted in the muscles of the left 
paravertebral muscles which appeared larger than the right 
side and there was weakness noted on use of the back.  Range 
of motion was limited.  The diagnosis was 
osteoarthritis/degenerative joint disease in the lumbar spine 
with first to second degree spondylolisthesis and 
spondylolysis.  Radiculopathy with radiating pain to the left 
hip and down the left lower extremity was present.  

The examiner opined that the veteran's current pathology of 
the lumbar spine and back pain were not due or secondary to 
the shrapnel wound scars of the left hip and ankle, as those 
scars were not directly related to the back or lumbar area, 
but related to the lateral hip and ankle.  In addition, the 
examiner opined that the veteran's left hip pain was likely 
related to the back pathology as were the pains down the left 
lower extremity.  

The examiner opined that the back pain and pathology were, 
however, likely to be related to previous injuries, to 
include the blast injury in 1944 when the veteran woke up 
with back pain and also after the automobile accident in 1945 
when he reported back pain.  The examiner noted that 
spondylolisthesis was most commonly due to a congenital 
defect; however, he also pointed out that the spondylolysis, 
which was a fracture of the pedical of the pars 
interarticularis, was usually the result of trauma.  

Once again, despite the fact that the veteran did not timely 
appeal the July 2000 rating decision with regard to a claim 
of service connection for a low back disability, claimed as 
secondary to the service-connected shell fragment wound scars 
of the left hip and left ankle, the M&ROC issued a rating 
decision in March 2002 which apparently reopened the issue of 
service connection for a low back disability, claimed as 
secondary to the service-connected shell fragment wound scars 
of the left hip and left ankle.  Nonetheless, the M&ROC once 
again denied the veteran's claim.  The veteran timely 
appealed the March 2002 rating decision.  


Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(2003).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 
(2003).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (2003).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a)(2003); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.


If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An M&ROC determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

The Board notes that the applicable regulation requires that 
new and material evidence is defined as evidence not 
previously submitted to agency decision makers; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  In regulations effective 
prior to August 29, 2001, new and material evidence was 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003) (Effective August 29, 2001).

If a claim to reopen is received on or after August 29, 2001, 
the new standard applies, as is the case here.  In this case, 
the last final decision of record with regard to the claim of 
service connection for a low back disability was the RO's 
July 2000 rating decision which denied service connection for 
a low back disorder on a secondary basis.  The veteran did 
not timely appeal that determination.  However, the veteran 
was afforded a VA examination of the spine in October 2001.  
According to 38 C.F.R. § 3.157, a report of examination which 
meets certain requirements will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  



The veteran's October 2001 VA examination report was 
evidently accepted by the M&ROC as a claim to reopen.  In 
light of the foregoing, the Board finds that the claim to 
reopen was filed after the effective date of the new 
criteria; that is, after August 29, 2001.  As such, the 
change in law is applicable in this case because the 
veteran's claim to reopen was filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

If a veteran who served 90 days or more during wartime or 
peacetime service after December 31, 1946, develops a chronic 
disease such as osteoarthritis, service connection may be 
granted therefor if such disorder is found disabling to a 
compensable degree during the first post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

A.  Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).




The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a chronic acquired low 
back disorder claimed as secondary to the service-connected 
shell fragment wound scars of the left hip and left ankle has 
been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


New & Material Evidence

The March 2002 M&ROC determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  The CAVC has made it 
clear that even if an M&ROC makes an initial determination to 
reopen a claim, the Board must still review the M&ROC's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  In this regard, the Board also finds 
that new and material evidence has been submitted.  The claim 
is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial was that while the 
veteran complained of back pain in service and alleged that 
he had a current low back disability secondary to service-
connected disability, there was no evidence of a medical 
nexus between the veteran's current chronic acquired low back 
disorder and injury in service or service-connected shell 
fragment wound scars of the left hip and ankle.

However, the veteran was afforded a VA examination in October 
2001 wherein the examiner opined a clear relationship between 
a documented in-service injury and current low back 
symptomatology; and this additional evidence is clearly new 
and material because for the first time there is evidence, 
history of, ongoing low back symptomatology as well as a 
medical nexus between back pain in service and a currently 
diagnosed chronic acquired low back disorder.  

The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the July 2000 rating decision 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's low back disorder.  
Hodge, supra.  Thus, this evidence is relevant and probative 
to the issue at hand and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2003).  
Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim.  Manio, supra.


Service Connection

The veteran has repeatedly asserted that he injured his back 
during service and that he has current residuals therefrom.  
In the alternative, the veteran maintains that his current 
low back disability is secondary to the service-connected 
shell fragment wound scars of the left hip and left ankle.  

As noted hereinabove, the veteran's service medical records 
indicate that he was treated for complaints of back pain with 
muscle spasms and a contusion near the lumbar spine in July 
1945, subsequent to an automobile injury.  The record also 
reflects that he submitted a claim of service connection for, 
inter alia, a back disability immediately after discharge 
from service.  

Importantly, a VA examiner in October 2001, reviewed the 
veteran's claims file including his service medical records, 
and indicated that the veteran had a current low back 
disability manifested by osteoarthritis/degenerative joint 
disease in the lumbar spine with first to second degree 
spondylolisthesis and spondylolysis.  The examiner then 
opined that the veteran's back pain and noted pathology were 
likely to be related to previous injuries, to include in-
service injuries.  The examiner also noted that 
spondylolisthesis was most commonly due to a congenital 
defect; however, the spondylolysis, which was a fracture of 
the pedicle of the pars interarticularis, was usually the 
result of trauma.  

In this regard, the examiner also opined that the veteran's 
low back disability was not likely secondary to the service-
connected shell fragment wound scars of the left hip and left 
ankle.  

In light of the foregoing, particularly the documented back 
injury in service, coupled with the competent medical opinion 
of the October 2001 VA examiner, the Board finds that the 
veteran's current variously diagnosed low back disorder 
cannot satisfactorily be dissociated from service to include 
injury sustained therein.  
As such, by extending the benefit of the doubt to the 
veteran, the Board concludes that the record support a grant 
of entitlement to service connection for a chronic acquired 
low back disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§  3.159, 3.303, 
3.307, 3.309 (2003).  


ORDER

The veteran, having submitted new and material evidence to 
reopen  a claim of entitlement to service connection for a 
chronic acquired low back disorder, claimed as secondary to 
service-connected shrapnel wounds of the left hip and left 
ankle, the appeal is granted in this regard.

Entitlement to service connection for a chronic acquired low 
back disorder is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

At the outset, the Board notes that a VCAA notice letter was 
provided to the veteran in June 2001.  However, the June 2001 
notice letter dealt with the issue of compensation, 
generally, and did not address the issues of service 
connection for a kidney disorder or entitlement to a separate 
compensable evaluation for multiple non-compensable service-
connected disabilities pursuant to the criteria of 38 C.F.R. 
§ 3.324.

It is abundantly clear from the CAVC's judicial rulings on 
this subject that providing a claimant with general VCAA 
notice or furnishing VCAA notice with regard to unrelated 
claims will not satisfy the duty-to-notify provisions of the 
VCAA, as interpreted by the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.


On remand, the VBA AMC must inform the veteran of which 
evidence VA will provide and which evidence he is to provide 
with regard to the issue of service connection for a chronic 
acquired kidney disorder and for entitlement to a compensable 
evaluation for multiple non-compensable service-connected 
disabilities.  

Moreover, the case, as to these issues, must be remanded for 
additional development of the record as indicated herein 
below.


Service Connection for a Kidney Disorder

In July 2001, the veteran submitted a claim of service 
connection for a kidney disorder.  The veteran reported that 
his right kidney had been defective since birth, but 
essentially asserts that it may have been aggravated by 
service.  

In support of his claim, he submitted a July 2001 private 
treatment record to the M&ROC indicating that he had a very 
tiny, nonfunctioning right kidney.  

The doctor noted that it was difficult to say how long the 
renal changes had been present.  The veteran submitted 
additional private treatment records in support of his claim 
for service connection for a kidney disorder, including a May 
1999 private doctor's letter noting the possibility that the 
veteran had renal artery stenosis in his remaining kidney and 
that he likely clotted off the right kidney because of renal 
artery stenosis and vascular disease.

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA examination to determine the current 
nature and likely etiology of any kidney disorder found on 
examination.  





Separate Compensable Evaluation

In view of the Board's grant of service connection for a low 
back disability as well as the remand with respect to the 
issue of service connection for a kidney disorder, the VBA 
AMC must consider the claim of entitlement to a compensable 
evaluation under 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected disabilities, as the Board's 
present consideration of such issue would be prejudicial to 
the veteran in view of the possible change in the status of 
the combined evaluation of his service-connected 
disabilities.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, as the issue of a proper rating for the service-
connected low back disability, as well as entitlement to 
service connection for a kidney disorder remain pending, the 
Board notes that the issue of entitlement to a compensable 
evaluation under 38 C.F.R. § 3.324 is inextricably 
intertwined with the pending issues.  Thus, the claim of 
entitlement to a separate compensable rating must be deferred 
pending the outcome of the remaining issues.  See Holland v. 
Brown, 6 Vet. App. 443 (1994).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or M&ROC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a kidney disorder since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special genitourinary examination of the 
veteran by an appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any kidney disorder(s) which 
may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
kidney disorder(s) found on examination 
is/are related to service on any basis, 
or if preexisting service, was/were 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.



6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
kidney disorder, and if warranted, 
entitlement to a separate compensable 
evaluation for multiple service-connected 
disabilities rated as noncompensable 
pursuant to the criteria of 38 C.F.R. 
§ 3.324.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  


No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for a chronic 
acquired kidney disorder, and may result in its denial.  
38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



